DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 44, applicant has amended the claim language to be indefinite with regard to the number of water transfer membranes that are arranged between adjacent flow plates of the stack.  Specifically, lines 17-20 of amended claim 44 call for “at least one water transfer membrane …. pressed between the sealing lines of the sealing bead of the first flow plate and the sealing bead of the second flow plate”, while lines 21-22 of amended claim 44 state that, “two water transfer membranes are arranged between two adjacent flow plates of the stack”.  Clearly there cannot simultaneously be one and two water transfer membranes between adjacent flow plates.
On lines 24 and 25 of amended claim 44, “the conduit for guiding gas to be humidified” and “the conduit for guiding humidified gas” each lack antecedent basis, since the claim does not speak to formation of the conduits until at least line 27 of the claim.
Lastly, on line 27 of amended claim 44, “for the stack” should apparently be replaced by --form the stack--.
Allowable Subject Matter
Claims 24-43, and 46 are allowed based upon applicant’s amendments to the claims and persuasive arguments set forth in the amendment filed May 17, 2022.
Claims 44 and 45 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 44 and 45 would be allowed based upon applicant’s amendments to the claims and persuasive arguments set forth in the amendment filed May 17, 2022.
Response to Arguments
Applicant’s arguments, see pages 17-20 of the amendment, filed May 17, 2022, with respect to the previous prior art rejections of the claims have been fully considered and are persuasive.  The prior art rejections of claims 24-46, as set forth in the Office action mailed February 17, 2022 have been withdrawn. 
However, upon further consideration, a new ground of rejection is made under 35 USC 112(b), as set forth in paragraph 3 above.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/7-2-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776